DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 08 August 2019. A request for continued examination was filed on 11 August 2022. Claims 1, 5, and 14 were amended via Amendments received 11 August 2022. 
Claims 1-20 are currently pending and have been examined in this application. This communication is a final rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US Patent No. 8494759 B2), hereinafter referred to as “Hada”, in view of Frazzoli et al. (Publication No. US 20170277194 A1), hereinafter referred to as “Frazzoli”.
Regarding claim 1, Hada teaches A computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor, causes the processor to: 
receive Vehicle-to-Everything (V2X) data from remote vehicles in a region  (see at least Hada abstract “The traffic controller receives vehicle speed data from a plurality of vehicles, and determines a suggested speed for each vehicle.”, column 1, lines 31-33 “Examples include suggested vehicle speed indicator systems using vehicle-to-infrastructure wireless communications.”) … ; 
determine an overall optimum behavior of the region based on the customized data (see at least Hada column 2, lines 62-64 “In examples of the present invention, a traffic controller determines optimal traveling speeds for vehicles at different locations along the highway.”, column 3, lines 11-13 “However, the provision of suggested speeds to drivers facilitates smoother, congestion-free traffic.”); … and  
execute operations to modify an operation of vehicle control systems of the remote vehicles so that the remote vehicles implement the individual optimum behavior (see at least Hada column 1, lines 54-59 “The traffic controller then calculates the average speed of all of the vehicles on the same highway and communicates a suggested speed based on the average back to the vehicle. The suggested speed may be faster or slower than the present speed of the vehicle, and may differ appreciably from the posted speed limit.”, column 2, lines 66-67 “The determined optimal speeds are presented to the driver as a suggested speed”).  
Hada does not teach the following limitations of claim 1 which are taught by Frazzoli:
Hada does not teach but Frazzoli teaches V2X data that includes customized data describing customized needs of the remote vehicles (see at least Frazzoli Fig. 1 “passenger preferences 19”, [0007] “We use the term regulatory data (or sometimes, the term rules of operation) broadly to include, for example, regulations, laws, and formal or informal rules governing the behavior patterns of users of devices, such as road users including vehicle drivers. These include rules of the road as well as best practices and passenger or operator preferences”). 
Hada and Frazzoli are considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada to use “Vehicle-to-Everything (V2X) data from remote vehicles in a region that includes customized data describing customized needs of the remote vehicles” as disclosed in Frazzoli. Hada recites that the suggestion to the vehicle may vary on the basis of other information available (see at least Hada column 3, lines 14-15 “In some examples, the suggested speed may vary with lane position on the highway.”) and that basing the determination of an optimal driving behavior on additional information is beneficial (see at least “A vehicle operator (driver) determines the best vehicle speed based on a variety of factors, such as the posted speed limit and surrounding traffic situation. However, in the absence of further information, the best efforts of the drivers on a highway may lead to a sub-optimal speed selection, which may lead to stop-go traffic.”). Therefore, at the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hada’s determination of an optimal vehicle behavior with Frazzoli’s customized data of a remote vehicle which includes more data and custom vehicle needs in the determination of an optimal behavior.
Hada does not teach but Frazzoli teaches determine an individual optimum behavior of the remote vehicles based on a customized needs and a weight associated with the customized needs (see at least Frazzoli [0102] “For purposes of prioritization, two rules, say A and B, are pre-assigned different priorities if any violation of B is preferable to any violation of A (in which case A has a higher priority). For example, a rule of the form “do not collide with other vehicles” has higher priority than a rule of the form “remain in the rightmost lane”. Two rules are assigned the same priority and possibly different weights if there is a level of violation of rule A that is “equivalent” to a level of violation of rule B; for example, “remain in the rightmost lane” and “maintain the set cruise speed” (in order to maintain the cruise speed when a slower vehicle is traveling ahead, the vehicle may decide to move to the left lane in order to take over the slower vehicle). Rules are prioritized and weighted according to the rules of operation set forth in the relevant bodies of regulations and by the preferences of the users/operators.”, [0154] “In some implementations, an optimal trajectory 250 is identified as one that is deemed most desirable, as determined by analysis of some combination (e.g., a weighted sum) of the quantitative metrics described in a through c. Typically, the candidate trajectory that exhibits the minimum value of the weighted sum of all performance metrics is deemed the optimal trajectory.”).
Hada does not teach but Frazzoli teaches wherein an implementation of the individual optimum behavior by the remote vehicles contribute to an achievement of the overall optimum behavior of the region while the customized need of the remote vehicles is also satisfied (see at least Frazzoli [0049]: “The automatically generated trajectory should ideally possess at least the following properties: 1) It should be feasible, meaning that the trajectory can be followed by the vehicle with a reasonable degree of precision at the vehicle's current or expected operating speed; 2) It should be collision free, meaning that, were the vehicle to travel along the trajectory, it would not collide with any objects; and 3) It should obey a predefined set of rules, which may include local rules of operation or rules of the road, common driving practices 17, or the driving preferences 19 of a general class of passenger or a particular passenger or a combination of any two or more of those factors.”).
Hada and Frazzoli are considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada to use “determine an individual optimum behavior of the remote vehicles based on a customized needs and a weight associated with the customized needs” and “wherein an implementation of the individual optimum behavior by the remote vehicles contribute to an achievement of the overall optimum behavior of the region while the customized need of the remote vehicles is also satisfied” as disclosed in Frazzoli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hada’s determination of an optimal vehicle behavior with Frazzoli’s determination of an optimal trajectory based on custom needs and a weight of the custom needs, which contributes to an overall best behavior for the region. This would take into account that there are many different driver objectives  which could contradict each other and prioritizes the overall safety of the plurality of vehicles as the ultimate objective (see at least Frazzoli [0054] “Automatic trajectory generation also should systematically ensure that the driving rules will be correctly enforced for the ego vehicle in complex scenarios involving several relevant driving rules or the presence of numerous obstacles, or scenarios in which there does not exist a trajectory that would comply with all of the driving rules, or combinations of two or more of such conditions.”, [0102] “For example, a rule of the form “do not collide with other vehicles” has higher priority than a rule of the form “remain in the rightmost lane”… Rules are prioritized and weighted according to the rules of operation set forth in the relevant bodies of regulations and by the preferences of the users/operators.”).
Regarding claim 2, Hada in view of Frazzoli teaches the computer program product of claim 1 as shown above. Hada does not teach but Frazzoli teaches wherein the implementation of the individual optimum behavior by the remote vehicles indicates one or more of the following: no collision occurs between the remote vehicles and one or more other vehicles in the region (see at least Frazzoli [0049]: “The automatically generated trajectory should ideally possess at least the following properties: 1) It should be feasible, meaning that the trajectory can be followed by the vehicle with a reasonable degree of precision at the vehicle's current or expected operating speed; 2) It should be collision free, meaning that, were the vehicle to travel along the trajectory, it would not collide with any objects; and 3) It should obey a predefined set of rules, which may include local rules of operation or rules of the road, common driving practices 17, or the driving preferences 19 of a general class of passenger or a particular passenger or a combination of any two or more of those factors.”); and the customized need of the remote vehicles is satisfied without interference on one or more customized needs of the one or more other vehicles.  
Hada and Frazzoli are considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada to use “wherein the implementation of the individual optimum behavior by the remote  vehicles indicates one or more of the following: no collision occurs between the remote  vehicles and one or more other vehicles in the region; and the customized need of the remote  vehicles is satisfied without interference on one or more customized needs of the one or more other vehicles” as disclosed in Frazzoli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Frazzoli’s rules of the road and requirement of no collision with Hada’s determination of an optimal vehicle behavior in order to guarantee safe operation of an autonomous vehicle (see at least Frazzoli paragraphs 0003-0004: “Many of the perils are associated with how the vehicle is driven in light of the state of the vehicle and the state of the environment, including other vehicles and obstacles. Normally a human driver who is driving a vehicle is able to control its operation so that the vehicle proceeds safely and reliably to a destination on, for example, a road network shared with other vehicles and pedestrians, while complying with applicable rules of the road. For a self-driving vehicle, a sequence of control actions can be generated based on real-time sensor data, geographic data (such as maps), regulatory/normative data (rules of the road), and historical information (such as traffic patterns) to enable the vehicle to proceed in such a manner.”).
Regarding claim 3, Hada in view of Frazzoli teaches Hada in view of Frazzoli teaches the computer program product of claim 2 as shown above. Hada does not teach but Frazzoli teaches wherein the remote vehicles and are included in a group of vehicles in the region, and the achievement of the overall optimum behavior of the region indicates one or more of the following: no collision occurs in the group of vehicles (see at least Frazzoli [0049]: “The automatically generated trajectory should ideally possess at least the following properties: 1) It should be feasible, meaning that the trajectory can be followed by the vehicle with a reasonable degree of precision at the vehicle's current or expected operating speed; 2) It should be collision free, meaning that, were the vehicle to travel along the trajectory, it would not collide with any objects; and 3) It should obey a predefined set of rules, which may include local rules of operation or rules of the road, common driving practices 17, or the driving preferences 19 of a general class of passenger or a particular passenger or a combination of any two or more of those factors.”); and a customized need of each vehicle in the group is satisfied without modifying that of remaining vehicles in the group.  
Hada and Frazzoli are considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada to use “wherein the remote  vehicles and are included in a group of vehicles in the region, and the achievement of the overall optimum behavior of the region indicates one or more of the following: no collision occurs in the group of vehicles; and a customized need of each vehicle in the group is satisfied without modifying that of remaining vehicles in the group” as disclosed in Frazzoli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Frazzoli’s rules of the road and requirement of no collision with Hada’s determination of an optimal vehicle behavior in order to guarantee safe operation of an autonomous vehicle (see at least Frazzoli paragraphs 0003-0004: “Many of the perils are associated with how the vehicle is driven in light of the state of the vehicle and the state of the environment, including other vehicles and obstacles. Normally a human driver who is driving a vehicle is able to control its operation so that the vehicle proceeds safely and reliably to a destination on, for example, a road network shared with other vehicles and pedestrians, while complying with applicable rules of the road. For a self-driving vehicle, a sequence of control actions can be generated based on real-time sensor data, geographic data (such as maps), regulatory/normative data (rules of the road), and historical information (such as traffic patterns) to enable the vehicle to proceed in such a manner.”).
Regarding claim 4, Hada in view of Frazzoli teaches the computer program product of claim 1 as shown above. Hada does not teach but Frazzoli teaches wherein the customized need of the remote vehicles is described by one or more of: a driving intention of one or more of the remote  vehicles or a driving preference of one or more of the remote vehicles (see at least Frazzoli Fig. 1 “passenger preferences 19”, [0007] “We use the term regulatory data (or sometimes, the term rules of operation) broadly to include, for example, regulations, laws, and formal or informal rules governing the behavior patterns of users of devices, such as road users including vehicle drivers. These include rules of the road as well as best practices and passenger or operator preferences”).  
Hada and Frazzoli are considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada to use “wherein the customized need of the remote vehicles is described by one or more of: a driving intention of one or more of the remote  vehicles or a driving preference of one or more of the remote vehicles” as disclosed in Frazzoli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Frazzoli’s passenger preferences with Hada’s determination of an optimal vehicle behavior so that the preferences of a driver, like “remain in the rightmost lane” and “maintain the set cruise speed” (Frazzoli [0102]) can be taken into consideration when determining the optimal behavior of a vehicle (see at least Frazzoli [0102] “Rules are prioritized and weighted according to the rules of operation set forth in the relevant bodies of regulations and by the preferences of the users/operators.”).
Regarding claim 5, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claim 6, this claim is substantially similar to claim 2, and is, therefore, rejected in the same manner as claim 2 as has been set forth above.
Regarding claim 7, this claim is substantially similar to claim 3, and is, therefore, rejected in the same manner as claim 3 as has been set forth above.
Regarding claim 12, Hada in view of Frazzoli teaches the method of claim 5 as shown above. Hada further teaches wherein the individual optimum behavior includes one or more of an enforced trajectory, an acceleration setting, a steering-angle setting and a speed setting for the remote vehicles that are optimized for the remote vehicles (see at least Hada abstract “The traffic controller receives vehicle speed data from a plurality of vehicles, and determines a suggested speed for each vehicle.”, see at least Hada column 2, lines 66-67 “The determined optimal speeds are presented to the driver as a suggested speed”).  
Regarding claim 13, Hada in view of Frazzoli teaches the method of claim 5 as shown above. Hada does not teach but Frazzoli teaches wherein the individual optimum behavior satisfies one or more of a traffic rule requirement and a safety requirement in the region (see at least paragraph 0049: “The automatically generated trajectory should ideally possess at least the following properties: 1) It should be feasible, meaning that the trajectory can be followed by the vehicle with a reasonable degree of precision at the vehicle's current or expected operating speed; 2) It should be collision free, meaning that, were the vehicle to travel along the trajectory, it would not collide with any objects; and 3) It should obey a predefined set of rules, which may include local rules of operation or rules of the road, common driving practices 17, or the driving preferences 19 of a general class of passenger or a particular passenger or a combination of any two or more of those factors.”).  
Hada and Frazzoli are considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada to use “wherein the individual optimum behavior satisfies one or more of a traffic rule requirement and a safety requirement in the region” as disclosed in Frazzoli. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Frazzoli’s rules of the road and requirement of no collision with Hada’s determination of an optimal vehicle behavior in order to guarantee safe operation of an autonomous vehicle (see at least Frazzoli paragraphs 0003-0004: “Many of the perils are associated with how the vehicle is driven in light of the state of the vehicle and the state of the environment, including other vehicles and obstacles. Normally a human driver who is driving a vehicle is able to control its operation so that the vehicle proceeds safely and reliably to a destination on, for example, a road network shared with other vehicles and pedestrians, while complying with applicable rules of the road. For a self-driving vehicle, a sequence of control actions can be generated based on real-time sensor data, geographic data (such as maps), regulatory/normative data (rules of the road), and historical information (such as traffic patterns) to enable the vehicle to proceed in such a manner.”).
Regarding claim 14, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claim 15, this claim is substantially similar to claim 2, and is, therefore, rejected in the same manner as claim 2 as has been set forth above. 
Regarding claim 16, this claim is substantially similar to claim 3, and is, therefore, rejected in the same manner as claim 3 as has been set forth above. 

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hada in view of Frazzoli as applied to claims 5 and 14 above, and further in view of Kameda et al. (Pub. No. US 2019 0367040 A1), hereinafter referred to as “Kameda”.
Regarding claim 8, Hada in view of Frazzoli teaches the method of claim 5 as shown above. Hada in view of Frazzoli does not teach but Kameda teaches wherein the customized need of the remote vehicles is described by one or more customized parameters and one or more weights for the one or more customized parameters (see at least Kameda [0044]-[0046]: “The weight parameters 233 are a parameter to be used for reflecting a driving preference of a driver at the time when the driver model 232 determines an operation. The driver model 232 contains a predetermined objective function, and the weight parameters 233 are determined by optimizing the objective function. In this manner, a driving preference of a driver is reflected in a determined operation. When speed, fuel consumption, and ride quality are used as evaluation indexes in which a driving preference of a driver is reflected, the objective function can be expressed with Equation (1) ... Objective function = (W1*VS)+(W2*VF)+(W3*VA) (1) … In this case, VS, VF, and VA are variables indicating a speed evaluation index, a fuel-consumption evaluation index, and a ride-quality evaluation index, respectively.”).  
Kameda is considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada in view of Frazzoli to use “wherein the customized need of the remote vehicles is described by one or more customized parameters and one or more weights for the one or more customized parameters” as disclosed in Kameda.  At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hada’s determination of an optimal vehicle behavior and Frazzoli’s determination of an optimal trajectory based on custom needs and a weight of the custom needs with Kameda’s customized parameters and respective weights in order to allow for the consideration and qualitative comparison of multiple driving preferences at once, e.g. for use with a plurality of connected vehicles, as disclosed by Kameda (’040) (see at least paragraphs 0007 and 0014: “In general, a plurality of indexes such as vehicle speed, acceleration and deceleration, and fuel efficiency are exemplified as indexes for expressing preferences of a driver. Meanwhile, there is a problem in that the above-mentioned technologies disclosed in PTLs 1 to 4 cannot evaluate a driver model in consideration of a plurality of indexes” and “According to the invention of the present application, an effect of enabling evaluation of a driver model in consideration of a plurality of indexes can be exerted”). 
Regarding claim 9, Hada in view of Frazzoli teaches the method of claim 8 as shown above. Hada in view of Frazzoli does not teach but Kameda teaches wherein the one or more customized parameters include one or more of a driving intention and a driving preference associated with the remote vehicles (see at least Kameda [0044]-[0046]: “The weight parameters 233 are a parameter to be used for reflecting a driving preference of a driver at the time when the driver model 232 determines an operation. The driver model 232 contains a predetermined objective function, and the weight parameters 233 are determined by optimizing the objective function. In this manner, a driving preference of a driver is reflected in a determined operation. When speed, fuel consumption, and ride quality are used as evaluation indexes in which a driving preference of a driver is reflected, the objective function can be expressed with Equation (1) ... Objective function = (W1*VS)+(W2*VF)+(W3*VA) (1) … In this case, VS, VF, and VA are variables indicating a speed evaluation index, a fuel-consumption evaluation index, and a ride-quality evaluation index, respectively.”).  
Kameda is considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada in view of Frazzoli to use “wherein the one or more customized parameters include one or more of a driving intention and a driving preference associated with the remote vehicles” as disclosed in Kameda.  The motivation for making this modification to the teachings of Hada and Frazzoli is the same as that set forth above, in the rejection of claim 8. 
Regarding claim 10, Hada in view of Frazzoli teaches the method of claim 8 as shown above. Hada in view of Frazzoli does not teach but Kameda teaches generating the V2X data that includes one or more of parameter data describing the one or more customized parameters, weight data describing the one or more weights, sensor data of the remote vehicles (see at least Kameda [0002] “vehicle environment detection systems “, [0058] “For example, there is at least one environment detection sensor, where the environment detection sensors 3a, 3b can be based on any suitable technology such as camera, radar, Lidar (Light detection and ranging), V2X communication, ultrasonic etc.”) and Advanced Driver Assistance System (ADAS) data of the remote vehicles.  
Kameda is considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada in view of Frazzoli to use “generating the V2X data that includes one or more of parameter data describing the one or more customized parameters, weight data describing the one or more weights, sensor data of the remote vehicles and Advanced Driver Assistance System (ADAS) data of the remote vehicles” as disclosed in Kameda. The motivation for making this modification to the teachings of Hada and Frazzoli is the same as that set forth above, in the rejection of claim 8.
Regarding claim 17, this claim is substantially similar to claim 8, and is, therefore, rejected in the same manner as claim 8 as has been set forth above.
Regarding claim 18, this claim is substantially similar to claim 9, and is, therefore, rejected in the same manner as claim 9 as has been set forth above.
Regarding claim 19, Hada in view of Frazzoli teaches the method of claim 17 as shown above. Hada in view of Frazzoli does not teach but Kameda teaches wherein the computer code, when executed by the processor, causes the processor further to: 
analyze the V2X data (see at least Kameda [0008] “The invention of the present application has been made in view of the above-mentioned problem, and has a main object to provide an information processing device, which enables evaluation of a driver model in consideration of a plurality of indexes, and the like.”) that includes one or more of parameter data describing the one or more customized parameters, weight data describing the one or more weights (see at least Kameda [0011] “the information processing device further comprises adjustment means which adjusts weights relating to the plurality of indexes”), sensor data of remote vehicles (see at least Kameda [0002] “vehicle environment detection systems “, [0058] “For example, there is at least one environment detection sensor, where the environment detection sensors 3a, 3b can be based on any suitable technology such as camera, radar, Lidar (Light detection and ranging), V2X communication, ultrasonic etc.”) and Advanced Driver Assistance System (ADAS) data of the remote vehicles.
Kameda is considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada in view of Frazzoli to use “wherein the computer code, when executed by the processor, causes the processor further to: analyze the V2X data that includes one or more of parameter data describing the one or more customized parameters, weight data describing the one or more weights, sensor data of remote vehicles and Advanced Driver Assistance System (ADAS) data of the remote vehicles” as disclosed in Kameda. The motivation for making this modification to the teachings of Hada and Frazzoli is the same as that set forth above, in the rejection of claim 8.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hada in view of Frazzoli as applied to claims 5 and 14 above, and further in view of Wee (Pub. No. US 20200192307 A1), hereinafter referred to as “Wee”.
Regarding claim 11, Hada in view of Frazzoli teaches the method of claim 5 as shown above. Hada in view of Frazzoli does not teach but Wee teaches predicting a future behavior of the remote vehicles, wherein the V2X data further includes prediction data describing the future behavior of the remote vehicles (see at least Wee Fig. 3, [0046] “As an example, based on data collected on a network of drivers, the profiler 104 may use machine learning to create profiles or categories based on age, physical conditions, measurements and other features and relate those to aggressiveness or conservativeness in taking certain driving maneuvers, e.g., tendency to change lanes based on current vehicle states and some elements based on the environment and traffic participants”, [0050] “The profiler 104 predicts the action of the user by using the profile represented by the decision tree as exemplified in FIG. 3 that specifies the action of the user according to the situation”, [0052] “Specifically, the planner 103 uses the outputs or predictions of the profiler 104 to determine the appropriate set of objectives and the necessary weights or tuning parameters in order to obtain control strategies that closely reflect the personal preferences or features of the operator.”).  
Wee is considered to be analogous to the claimed invention because they are in the same field of vehicle control (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hada in view of Frazzoli to use “predicting a future behavior of the remote vehicles, wherein the V2X data further includes prediction data describing the future behavior of the remote vehicles” as disclosed in Wee. Wee discloses that “the control customization method includes: predicting actions of a user depending on situations of the plant or the user; determining an appropriate set of objectives which represent tasks desired by the user, and objective terms representing elements for controlling the plant so as to realize the objectives; and tuning the objective terms based on the predictions” (see at least Wee [0019]). Therefore, at the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hada’s determination of an optimal vehicle behavior with Frazzoli’s determination of an optimal trajectory based on custom needs and a weight of the custom needs, which contributes to an overall best behavior for the region, with Wee’s predicting capability “to determine the appropriate set of objectives and the necessary weights or tuning parameters in order to obtain control strategies that closely reflect the personal preferences or features of the operator” (see at least Wee [0052]).
Regarding claim 20, this claim is substantially similar to claim 11, and is, therefore, rejected in the same manner as claim 11 as has been set forth above.
Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. 
The substitution of “execute operations” for “take actions” does not change the underlying meaning of the claims and therefore is patentably indistinct from the previous claims. As a consequence of this, the claims can be rejected using precisely the same prior art used before. Using the exact same rejections as before, the claims would have bene properly finally rejected on the grounds and art of record. Therefore, a final rejection on the first action is proper in this situation, according to MPEP 706.07(b).
(A) With regard to “customized data describing customized needs of the remote vehicles” of independent claims 1, 5, and 14, Hada in view of Frazzoli teaches this limitation (see at least Frazzoli Figure 1 and [0007]).
Below is an excerpt from page 3 of Applicant’s Remarks, received 11 August 2022.
On page 5 of the OA the examiner states that Hada does not disclose or suggest "customized data describing customized needs of the remote vehicles" but instead says that these limitations are disclosed by Frazzoli in Figure 1 by the "passenger preferences" and in paragraph [0007]. Paragraph [0052] in Frazzoli defines the passenger preferences as "the driving preferences 19 of a general class of passenger or a particular passenger or a combination of any two or more of those factors." In other words, in Frazzoli the passenger preferences is concerned with the driving preferences of passengers and does not have anything to do with "customized needs of the remote vehicles" as required by the limitations of claim 1 (emphasis added).

Examiner respectfully disagrees.
It is not clear how a vehicle would have a preference or intention independent of the preference or intention of the driver/passenger of the vehicle, and no explanation is provided in the specification nor in the claim set. There is no definition of “a customized need of a vehicle” in the specification nor in the claim set which limits the customized needs to originate from the vehicle and not from the passengers or drivers. The broadest reasonable interpretation of “customized needs of the remote vehicles” includes the customized needs of the drivers of the remote vehicles, in light of paragraph [0028] of Applicant’s specification filed 08/08/2019 which discloses that “Here, a customized need of a vehicle (or a driver) may include one or more of a driving intention, a driving preference, and any other need of the vehicle (or the driver)” (emphasis added). Therefore, Frazzoli teaches data “that includes customized data describing customized needs of the remote vehicles” (see at least Frazzoli Fig. 1 “passenger preferences 19”, [0007] “We use the term regulatory data (or sometimes, the term rules of operation) broadly to include, for example, regulations, laws, and formal or informal rules governing the behavior patterns of users of devices, such as road users including vehicle drivers. These include rules of the road as well as best practices and passenger or operator preferences”).
(B) With regard to “the customized need of the remote vehicles is described by one or more of: a driving intention of one or more of the remote vehicles or a driving preference of one or more of the remote vehicles” of claim 4, Hada in view of Frazzoli teaches this limitation (see at least Frazzoli Figure 1 and [0007]). 
Below is an excerpt from page 4 of Applicant’s Remarks, received 11 August 2022. 
On page 12 of the OA the examiner says that these limitations are disclosed by Frazzoli's Figure 1 by the "passenger preferences" and in paragraph [0007]. However, as shown above, these portions of Frazzoli merely describe passenger preferences and regulatory data, and do not disclose or suggest "the customized need of the remote vehicles is described by one or more of: a driving intention of one or more of the remote vehicles or a driving preference of one or more of the remote vehicles" as recited by claim 4.

Examiner respectfully disagrees. 
It is not clear how a vehicle would have a preference or intention independent of the preference or intention of the driver/passenger of the vehicle, and no explanation is provided in the specification nor in the claim set. The driving intention or driving preference of the drivers of the remote vehicles is considered equivalent to the driving intention or driving preference of the one or more remote vehicles. This broadest reasonable interpretation is supported in paragraph [0028] of Applicant’s specification filed 08/08/2019 which discloses that “Here, a customized need of a vehicle (or a driver) may include one or more of a driving intention, a driving preference, and any other need of the vehicle (or the driver)” (emphasis added). Therefore, Frazzoli teaches “the customized need of the remote vehicles is described by one or more of: a driving intention of one or more of the remote vehicles or a driving preference of one or more of the remote vehicles” (see at least Frazzoli Fig. 1 “passenger preferences 19”, [0007] “We use the term regulatory data (or sometimes, the term rules of operation) broadly to include, for example, regulations, laws, and formal or informal rules governing the behavior patterns of users of devices, such as road users including vehicle drivers. These include rules of the road as well as best practices and passenger or operator preferences”).
(C) With regard to “execute operations to modify an operation of vehicle control systems of the remote vehicles so that the remote vehicles implement the individual optimum behavior” of independent claims 1, 5, and 14, Hada teaches this limitation (see at least Hada column 1, lines 54-59). 
Below is an excerpt from page 3 of Applicant’s Remarks, received 11 August 2022. 
On page 5 of the OA the examiner says that similar limitations are disclosed by Hada at column 2, lines 66-67. This portion of the reference describes "The determined optimal speeds are presented to the driver as a suggested speed." However, this does not disclose or suggest "execute operations to modify an operation of vehicle control systems of the remote vehicles so that the remote vehicles implement the individual optimum behavior" as recited by claim 1.

Examiner respectfully disagrees.
There is no disclosure in the specification nor in the claim set with defines what operations specifically are executed to modify an operation of the vehicle control systems. The broadest reasonable interpretation of “execute operations to modify an operation of vehicle control systems” includes sending notifications to the driver which suggest changes to the vehicle’s operation. The notification of a suggested speed to a driver of a vehicle is an operation which intends to modify the operation of vehicle control systems. There is no support in the specification nor in the claim set for the executed operations actually controlling the vehicle (e.g. a processor changing the vehicle’s speed itself). Therefore, Hada teaches “execute operations to modify an operation of vehicle control systems of the remote vehicles” (see at least Hada column 1, lines 54-59 “The traffic controller then calculates the average speed of all of the vehicles on the same highway and communicates a suggested speed based on the average back to the vehicle. The suggested speed may be faster or slower than the present speed of the vehicle, and may differ appreciably from the posted speed limit.”).
Therefore, with regard to the 35 U.S.C. 103 rejections, the newly added limitations are taught in either the Hada or Frazzoli references as has been set forth above, contrary to the Applicants’ assertions. Therefore, the Applicants’ amendments and arguments are insufficient to overcome these prior art rejections. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art references. 
The 35 U.S.C. 112(a) rejections to claims 1-20 are withdrawn in view of the Applicants’ amendments to the claims filed on 11 August 2022. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667     

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667